Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daryl L. Hadden appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) action for failure to prosecute. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Hadden’s informal brief does not. challenge the basis for the district court’s disposition, Hadden has forfeited appellate review of the court’s order. Accordingly, we deny Had-den’s pending motion to appoint counsel and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.